Citation Nr: 1601451	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  15-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied higher ratings for what were characterized at the time as three separate disabilities: right foot fracture with degenerative joint disease and interphalangeal joint disease, rated as 10 percent disabling; hallux valgus, rated as noncompensably disabling; and hammer toe, rated as noncompensably disabling.  In a rating decision and statement of the case issued in September 2015, during the course of this appeal, the RO combined what had previously been separately rated as three different disabilities into a single right foot disability and continued the 10 percent rating already assigned.  This action did not change the total disability rating assigned to the Veteran for his right foot disabilities.  Thus, the Board has styled the issue as listed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe has been evidenced by a disability of no worse than moderate severity, with metatarsalgia, hallux valgus on the right, hammer toe of the right second toe, and complaints of pain in the right foot on prolonged standing or walking.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for the Veteran's right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, the Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for increase and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's lay statements, as well as post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA and performed in October 2014 and June 2015, with an addendum opinion added in December 2014.  Such examination reports, when taken together, are thorough, addressing the Veteran's report of worsening symptomatology, and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran contends that his right foot disability is more disabling than reflected by the 10 percent disability rating currently assigned.  

Relevant evidence of record consists of VA examinations conducted in October 2014, with an addendum opinion added in December 2014, and June 2015, as well as records of the Veteran's ongoing treatment with VA treatment providers.  Records of his ongoing treatment reflect that he has primarily sought treatment for a non-service-connected toenail disorder, although he was seen in October 2014 for complaints of pain on the ball of his right foot.  He was treated in February 2015 for a cut to the right toe following a fall while shoveling ice; no pain, swelling, or limitation of motion in the toe was found at that time.  He was further noted in June 2015 to be receiving orthotics to address his hallux valgus. 

At the October 2014 VA examination, the Veteran complained of pain in the right foot with prolonged walking.  He was diagnosed with hallux valgus on the right that caused pain on movement and with weight-bearing.  No hammer toe, hallux rigidus, pes cavus, pes planus, or Morton's neuroma was noted, although the examiner found metatarsalgia on the right.  The examiner specifically found the Veteran's hallux valgus to cause mild or moderate symptoms on the right, including a right second toe that overlapped the great toe.  The Veteran was noted to use a cane for ambulation, but no surgical intervention of the right foot was reported.  Arthritis of the first metatarsophalangeal joint on the right was noted on x-ray.  In the December 2014 addendum opinion, the examiner clarified that the Veteran did not experience hammer toe or hallux rigidus.  At the June 2015 VA examination, the Veteran again reported occasional pain in the right great toe with prolonged standing or walking, although he denied experiencing pain in the right foot at the time of the examination.  No pes planus, Morton's disease, metatarsalgia, pes cavus, or hallux rigidus was noted.  The examiner diagnosed hammer toe of the right second toe as well as hallux valgus on the right that caused mild or moderate symptoms, including pain on prolonged standing or walking and disturbance of locomotion on the right.  The Veteran denied experiencing any flare-ups of the right foot disability.  The examiner also acknowledged the Veteran's fracture of the right foot with degenerative joint disease and interphalangeal joint disease, which was found to cause mild symptoms on the right with no effect on weight bearing.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

The Veteran's right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Under Diagnostic Code 5284, governing foot injuries, moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  In addition, Diagnostic Code 5280, governing unilateral hallux valgus, provides that a 10 percent evaluation is for application for either hallux valgus with resection of the metatarsal head, or for severe hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Further, Diagnostic Code 5282, governing hammer toe, provides that single toes are rated as noncompensably disabling; a 10 percent rating is warranted for hammer toe of all toes of one foot without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Based on the evidence of record, the Board finds that the medical evidence of record does not warrant a disability rating higher than the 10 percent currently assigned for the Veteran's right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe.  In that connection, the Board notes that the October 2014 and June 2015 VA examiners both specifically assessed the overall level of the Veteran's right foot symptomatology as no more than mild to moderate in severity, warranting no more than the 10 percent rating currently assigned under Diagnostic Code 5284.  In so finding, the Board concludes that disability such as that described in the record does not amount to disability that warrants a characterization of "moderately severe," as that term is used in Diagnostic Code 5284.  Although the term "moderately severe" is not specifically defined by the regulation, review of the dictionary definition as well as other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 20 percent rating (the rating assignable under Diagnostic Code 5284 for "moderately severe" foot injury) may also be assigned in cases where all toes of a foot tend to dorsiflexion, with limitation of dorsiflexion, shortened plantar fascia, and marked tenderness under the metatarsal heads, see 38 C.F.R. § 4.71a, Diagnostic Code 5278; or where there is severe flatfoot, with objective evidence of marked deformity, pain, swelling, and callosities; or where the one or two toes have been amputated with removal of the metatarsal head, see 38 C.F.R. § 4.71a, Diagnostic Code 5171.  

In this case, the Board finds that the Veteran's right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe is no more than moderate in severity, warranting no more than the 10 percent disability rating currently assigned under Diagnostic Code 5284.  Here, the October 2014 and June 2015 VA examiners both specifically found the Veteran's right foot disability to cause no more than mild to, at most, moderate symptoms.  The disability, which has been shown to cause pain, is not the sort of "moderately severe" disability contemplated by the rating criteria for a rating higher than 10 percent under Diagnostic Code 5284.  The 10 percent rating that has been assigned contemplates the Veteran's primary complaints of pain in the foot that is aggravated by prolonged walking or standing.  No more than moderate symptoms are evident.  Without sufficient evidence of this type of symptomatology, or more than moderate impairment in general, a rating higher than 10 percent is not warranted.  In so finding, the Board acknowledges that the Veteran has complained of pain in his right foot, including at his VA examinations.  However, there are no objective findings of record that the Veteran's right foot has demonstrated functional limitations due to pain.  Although the Veteran reports that he has some functional loss due to right foot pain, there is no indication that he suffers from functional losses due to his right foot disability that equate to a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015), or DeLuca, 8 Vet. App. at 204-07.  Thus, the Board concludes that higher ratings are not warranted based on functional loss.

The Board also finds that higher or separate ratings are not warranted.  Importantly, the 10 percent rating represents the highest rating that the Veteran could receive for hallux valgus, even if the disability equated to amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Similarly, a 10 percent rating is the highest available for metatarsalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Additionally, a 10 percent rating is the highest available under Diagnostic Code 5282, governing hammer toe, but that rating is applicable only where all toes are hammer toes, which is not the case here.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Further, the 10 percent rating currently assigned encompasses all the symptoms discussed above.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain in the right foot are evaluated as part of that service-connected disability, to evaluate the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2015).  See id.  

Evaluation of the evidence of record further shows that no other Diagnostic Codes are applicable. In that connection, the Board notes that the Veteran has not been shown to have pes planus, weak foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones, rendering higher evaluations under Diagnostic Codes 5276, 5277, 5278, 5281, or 5283 inapplicable.  Similarly, although radiological evidence has suggested that the Veteran has degenerative joint disease (arthritis) in the joints of the right foot, the absence of occasional incapacitating exacerbations precludes a rating higher than 10 percent for arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015) (requiring the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, for a 20 percent rating).

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of this disability as evaluated in the context of diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the Veteran's right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe warrants a disability rating no higher than the 10 percent currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The Board finds that at no time during the period at issue has the Veteran's right foot disability been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's right foot disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 

concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to a disability rating higher than 10 percent for right foot fracture with degenerative joint disease, interphalangeal joint disease, hallux valgus, and hammer toe is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


